Citation Nr: 1111193	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-20 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim of service connection for posttraumatic stress disorder (PTSD) has been submitted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to August 1971.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2009 rating decision of the Salt Lake City, Utah, VA Regional Office (RO), which the agency of original jurisdiction (AOJ) determined that new and material evidence had not been submitted sufficient to reopen the claim of entitlement to service connection for PTSD.  

This case has previously come before the Board.  In January 2010, the issue of whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for PTSD was remanded to afford the Veteran a hearing.  The Veteran testified before the undersigned Veterans Law Judge in April 2010.  A transcript of the hearing has been associated with the claims file.  The case has been returned to the Board for further appellate review. 

In addition, although a VA Form 9/substantive appeal is not associated with the claims file in regard to the issue of service connection for anxiety disorder, VA's appeals tracking data base, the Veterans Appeals Contact and Locator System (VACOLS), indicates VA receipt of a timely substantive appeal.  Regardless, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Thus, a remand for further development is necessary and the issue in that regard has been rephrased as reflected on the title page.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence added to the record since the June 1996 rating decision pertaining to PTSD is relevant and probative.


CONCLUSION OF LAW

The June 1996 rating decision, which denied entitlement to service connection for PTSD, is final.  Evidence submitted since that decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA),

Initially, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is reopening the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Criteria

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service connection for PTSD was previously addressed and denied by the AOJ in June 1996.  At the time of the prior decision, the record included service records, statements from the Veteran, and post service treatment records.  The evidence was reviewed and service connection for PTSD was denied.  38 U.S.C.A. § 7105.  That decision is final.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in June 1996, the AOJ determined that there was neither a clear diagnosis of PTSD nor sufficient evidence to corroborate an in-service stressor.  Since that determination, the Veteran has applied to reopen the claim of entitlement to service connection for PTSD.  The evidence submitted since the prior final denial in June 1996 is new and material. 

The Board notes that the regulatory standard of "clear diagnosis" was the standard in effect prior to March 7, 1997.  See 38 C.F.R. § 3.304(f) (1996).  The current regulation requires that a diagnosis of PTSD conform to the criteria of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV).  

In addition, coupled with a September 1995 diagnosis of PTSD, the July 2008 VA treatment record noting subclinical PTSD, as well as anxiety disorder, not otherwise specified, together with the alleged stressors and sworn testimony in April 2010, which has not previously been submitted, the Board finds the evidence added to the record is relevant and probative.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board finds the evidence added to the record is new and material.  Thus, the claim is reopened.


ORDER

The application to reopen the claim of entitlement to service connection for PTSD is granted.  



REMAND

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.  Having reviewed the evidence, the Board finds further development is necessary for a determination.  

Initially, the Board notes that the Veteran testified to having relevant treatment at an identified VA facility.  Transcript at 3 (2010).  The up-to-date VA treatment records have not been associated with the claims file.  

In addition, the Board notes that effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board further notes that a July 2008 VA record reflects diagnoses of subclinical PTSD and anxiety disorder, not otherwise specified.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities and noted that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  

In this case, there is relevant evidence and the evidence is insufficient for a determination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, an opinion should be obtained, stated in the positive or negative in the specific terms noted in paragraph number 2 below, in regard to whether any identified acquired psychiatric disorder, to include PTSD and anxiety disorder, is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain up-to-date VA treatment records.  All records obtained should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any indentified acquired psychiatric disorder, to include PTSD and anxiety disorder.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner provide an opinion in terms of whether it is more likely than not (i.e., probability greater than 50 percent), as least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any identified acquired psychiatric disorder, to include PTSD and anxiety disorder, is related to service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  In light of the above, the claim should be readjudicated, to include corroborating the alleged in-service stressors, if warranted.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


